[ex102093019001.jpg]
November 6, 2019 {FULL NAME} Dear {FIRST NAME}: As we work to transform Dean
Foods Company (the “Company”), it is critical that key employees like you remain
with the Company. You possess a highly valuable skill set and knowledge, and
your efforts and contributions are vital to the stability and future of the
business. The Company has instituted a special retention program for a very
limited number of key employees and, in recognition of your importance to the
future of the Company, is pleased to offer you a special one-time retention
bonus of {Retention Amount} (the “Retention Bonus”). In return for your
commitment to remain with the Company, the Retention Bonus will be paid to you
on November 8, 2019, subject to the terms set forth on the following pages.
Please return a signed copy of this letter agreement (this “Agreement”) to Mary
Kay Gribbons, Senior Vice President, Human Resources, by no later than Thursday,
November 7, 2019. Sincerely, Eric Beringause President and Chief Executive
Officer Dean Foods



--------------------------------------------------------------------------------



 
[ex102093019002.jpg]
2 1. Payment Date: The Company will pay the Retention Bonus on November 8, 2019.
2. Clawback: You agree to repay the entire Retention Bonus to the Company within
30 days following your voluntarily resignation without Good Reason or your being
terminated by the Company for Cause, in either case prior to the earlier of: a.
November 8, 2020; b. the consummation of a sale of all or substantially all of
the Company’s assets; and c. the effective date of the Company’s emergence from
bankruptcy. “Cause” to terminate your employment will exist if: (a) you fail to
meet the Company’s performance expectations after being provided a written
warning regarding your performance deficiency; (b) you violate the Company’s
Code of Ethics; (c) you engage in conduct that does harm to the Company’s
business; or (d) you violate the terms of this Agreement. “Good Reason” means
any of the following, in each case, without your consent and as compared to what
was in effect on November 8, 2019: (a) a material breach by the Company of any
material written agreement between you and the Company; (b) a reduction in your
base salary or target annual bonus amount; (c) a material diminution of your
authority, duties, or responsibilities; or (d) a change in your principal work
location to a location more than fifty (50) miles from such offices immediately
prior to the relocation. Notwithstanding the foregoing, Good Reason will cease
to exist if: (x) you fail to provide written notice to the Company within thirty
(30) days of the occurrence, (y) the Company substantially corrects such
occurrence within thirty (30) days following receipt of your written notice, or
(z) your failure to actually terminate employment within the ten (10) day period
following the expiration of the Company’s thirty (30) day cure period. 3.
Termination for Good Reason, without Cause, Death, or Disability. If you
voluntarily resign for Good Reason, or if your employment is terminated by the
Company without Cause, due to your death, or by the Company due to your having a
disability (as defined by the Company’s then-current long- term disability
plan), you will be entitled to retain the full amount of the Retention Bonus. 4.
Tax Withholding. The Company may withhold from the Retention Bonus such federal,
state and local taxes as are required to be withheld pursuant to any applicable
law or regulation. The Company is not making any warranties or representations
to you with respect to the income tax consequences of the Retention Bonus. You
are hereby advised to consult with your own tax advisor with respect the tax
consequences to you of the Retention Bonus and, if applicable, the repayment
thereof. 5. Other Benefits. The Retention Bonus is a special payment to you and
will not be taken into account in computing the amount of salary or compensation
for purposes of determining any other bonus, incentive, pension, retirement,
death, or other benefit under any other bonus, incentive, pension, retirement,
insurance, or other employee benefit plan of the Company, unless such plan or
agreement expressly provides otherwise. 6. Employment at Will. The payment of
the Retention Bonus (and your acceptance thereof) does not change the at-will
nature of your employment relationship, which means that both you and the
Company have the right to terminate your employment at any time, with or without
advance notice and with or without cause.



--------------------------------------------------------------------------------



 
[ex102093019003.jpg]
3 7. Miscellaneous. You agree that you will use your best efforts to perform
your duties and responsibilities to the Company. You also agree that you will
keep the terms of this Agreement confidential, and will not, except as required
by law, disclose the terms of this Agreement to any person other than your
spouse or professional advisors (who must also keep the terms of this Agreement
confidential). You further agree that you will comply with all other
confidentiality and other restrictive covenants that you may be subject to under
any other agreement with, or policy of, the Company or any of its affiliates.
This Agreement contains the entire understanding of the parties with respect to
the subject matter hereof. This Agreement will be governed by, and construed in
accordance with, the laws of the State of Delaware without reference to any
choice of law provisions. {FIRST NAME}, we truly appreciate your previous and
future dedicated service to the Company. ACCEPTED Signature:
__________________________ Name: __{FULL NAME}___________ Date:
__________________________ cc. David Bruns Mary Kay Gribbons



--------------------------------------------------------------------------------



 